DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/17/2021 has been entered. Applicant has amended claims 1 and 5. Claims 6 and 7 have been added. Claims 1-3 and 5-7 are currently pending in the instant application. Claim 4 is cancelled. Applicant’s amendments have overcome each and every objection previously set forth in the Non-Final Office Action mailed 01/04/2021. 
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 03/13/2021, with respect to the rejections of claims 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant's amendment to claim 1.

Regarding the sheath located in a longitudinal region of the fiber corresponding to the sliding element…
The Examiner notes that the fiber image guide is the optical fiber 29 of U.S. Patent No. 5,665,051 to Quick, which is seen in Fig. 3. Quick also teaches the protective sheath as the fiberoptic image guide 527, which is seen in Fig. 14. The fiberopertic image guide 527 encases the optical fiber 29 of Quick. Additionally, the fiberoptic image guide 527 and optical fiber are located within the sliding element, which is lens unit cell 99, seen in Fig. 14. Although the limitation “at its proximal end” is not recited in claim 1, the Examiner notes that Quick teaches (Col. 9, line 66-67 – Col. 10 lines 1-2-FIG. 12 illustrates yet another important feature of the invention, which is applicable … the embodiments of FIGS…. 14), which would be encased by the fiberoptic image guide 527 at its proximal end.

Regarding claim 6…
The Examiner notes that U.S. Publication No. 2006/0276691 to Forkey et al. teaches a tube element, which is collar 72, seen in Fig. 8. The attachment section of Forkey et al. runs through the tube element, and the tube element is used to support the proximal portion of the tubular sheath (See current 103 rejection below).

Regarding claim 7…
The Examiner notes that Quick teaches the use of a metal sheath (Col. 6, Lines 37-40 - the sheath 15 is rigid and is constructed of a rigid polymeric material or a suitable metal, such as stainless steel) (See current 103 rejection below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,665,051 to Quick et al. (hereinafter Quick) in view of JP-2000121962-A to Kikuchi.
Regarding claim 1, Quick discloses in Fig. 14 a rigid endoscope (Fig. 14 – endoscope 511) comprising: 
a shaft (Fig. 1-endoscope body 13; Col. 11, lines 62-65-Components of endoscope 511… correspond to components of endoscope 11); 
a body disposed at a proximal end of the shaft (Fig. 14-proximal housing portion 517), 
a fiber image guide movably mounted in a longitudinal direction within the shaft and body (Fig. 3- optical fibers 29);
 an attaching section for attaching the fiber image guide (See Examiner’s annotated Fig. 14- shaded area), the attaching section being positioned within the body (See Examiner’s annotated Fig. 14- shaded area); 

    PNG
    media_image1.png
    395
    707
    media_image1.png
    Greyscale

(Fig. 14-lens unit cell 99; Col. 12- lines 24-28- The decoupling lens unit cell 99 essentially comprises a slider element, like that illustrated in FIGS. 4 and 10, for example, and is adapted to slide axially within the space 551, responsive to thermal expansion or mechanical part tolerancing); and 
a protective sheath encasing the fiber image guide (Fig. 14-fiberoptic image guide 527); 
wherein the protective sheath is located in a longitudinal region of the fiber image guide corresponding to the sliding element (Fig. 14-fiberoptic image guide 527),
but Quick does not expressly teach wherein the fiber image guide is twisted, for image rotation, in a longitudinal portion corresponding to the protective sheath.
However Kikuchi teaches in Fig. 7 of an analogous endoscope wherein the fiber image guide is twisted, for image rotation, in a longitudinal portion corresponding to the protective sheath (paragraph 0021- The image guide fiber is twisted by 180° in the system tube in order to convert an inverted image formed by the objective optical system into an erected image).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fiber image guide of Quick with the twisting feature, as taught by Kikuchi, in order to restore the orthonormal image (paragraph 0015 of Kikuchi).
The modified device of Quick in view of Kikuchi will hereinafter be referred to as modified Quick.
Regarding claim 2, modified Quick teaches the claimed invention as discussed above concerning claim 1, and Quick further discloses wherein the sliding element is configured to move in a longitudinal direction without rotation (Fig. 14; Col. 12- lines 24-28- The decoupling lens unit cell 99 essentially comprises a slider element, like that illustrated in FIGS. 4 and 10, for example, and is adapted to slide axially within the space 551, responsive to thermal expansion or mechanical part tolerancing).
Regarding claim 5, modified Quick teaches a method of using the rigid endoscope having the fiber image guide according to claim 1, and Quick further discloses the method (Col. 8, lines 8-9-another method for allowing non-constrained axial motion) comprising: encasing the fiber image guide (Fig. 3- optical fibers 29) with the protective sheath in the attaching section (Fig. 14-fiberoptic image guide 527); and fixing the protective sheath in an axial direction (Fig. 14-fiberoptic image guide 527).
Regarding claim 7, modified Quick teaches the claimed invention as discussed above concerning claim 1, but modified Quick does not expressly teach wherein the protective sheath is configured as a metal tube. 
However, Quick teaches of an analogous endoscopic device wherein the sheath (Fig. 3- sheath 15) is configured as a metal tube (Col. 6, Lines 37-40 - the sheath 15 is rigid and is constructed of a rigid polymeric material or a suitable metal, such as stainless steel).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the metal tube of Quick as the protective sheath of modified Quick. It would have been advantageous to make the combination in order to have a rigid endoscope to maintain optical and mechanical integrity (Col. 2, lines 9-10 of Quick)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,665,051 to Quick et al. (hereinafter Quick) in view of JP-2000121962-A to Kikuchi (All citations from translation provided) and in further view of U.S. Publication No. 2015/0258307 to Osypka et al. (hereinafter Osypka).
Regarding claim 3, modified Quick teaches the claimed invention as discussed above concerning claim 1, and Quick further discloses wherein the sliding element has a longitudinal bore (Fig. 14-space 551), in which the attaching section is fastened (Col. 12- lines 21-23 - The fiberoptic image guide 527 extends proximally through a base portion 101 of the decoupling lens unit cell 99, and is affixed thereto at a bond joint 103, preferably by means of an adhesive, though again a mechanical attachment means could be employed), but neither Quick nor Kikuchi expressly teach the attaching section fastened with clamping screws seated in a wall of the sliding element.
However, Osypka teaches of an analogous endoscope including a tub fastened with clamping screws seated in a wall of an element (Fig. 5C – set screw 125; paragraph 0018- Attaching the telescoping tube can include setting a set screw to clamp a portion of the telescoping tube system).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the bond joint of modified Quick with the set screw of Osypka as the mechanical attachment means seated in the wall of the lens unit cell of modified Quick. It would have been advantageous to make the combination in order to secure the tube (paragraph 0045 of Osypka) to the lens unit cell in the attaching section. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,665,051 to Quick et al. (hereinafter Quick) in view of JP-2000121962-A to Kikuchi an in further view of U.S. Publication No. 2006/0276691 to Forkey et al. (hereinafter Forkey).
Regarding claim 6, 
However, Forkey teaches in Fig. 8 of an analogous endoscopic device wherein the attaching section (See Examiner’s annotated Fig. 8) runs through a tube element of the sliding element (Fig. 8 - collar 72).

    PNG
    media_image2.png
    583
    604
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attaching section of modified Quick to include the tube element as seen in the teachings above of Forkey. It would have been ([0048] of Forkey).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.H./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795